EXHIBIT 10.13

 

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of March 8, 2000 by and between Caremark Rx, Inc., a Delaware
corporation (“Caremark”) and Edward L. Hardin, Jr. (“Officer”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in that certain Employment Agreement by and between Caremark
and Officer dated July 1, 1998 (the “Employment Agreement”).

 

WHEREAS, Caremark and Officer entered into the Employment Agreement whereby
Officer agreed to serve as Executive Vice President and General Counsel of
Caremark; and

 

WHEREAS, Caremark and Officer desire to amend Section 6 of the Employment
Agreement so as to eliminate ambiguity and confirm the parties original intent
with respect to Officer’s incentive compensation arrangements.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained in this Amendment, the parties agree as
follows:

 

1. Amendment to Section 6. Section 6 of the Employment Agreement shall be
deleted in its entirety and the following shall be inserted in lieu thereof:

 

“Section 6. Incentive Compensation.

 

During the Term, Officer shall be eligible to receive from Employer annual
incentive compensation in amount up to one hundred percent (100%) of Officer’s
base salary (pro-rated for any particular calendar year during the term);
provided, however, that for services rendered during calendar year 1998, Officer
shall be eligible to receive from Employer incentive compensation in an amount
up to $400,000.00, less state and federal tax and other legally required and
Officer-authorized withholdings. The incentive compensation contemplated by this
Section 6 shall be payable to Officer solely at the discretion of the Chief
Executive Officer of Employer based upon Officer’s performance. The incentive
compensation which Officer shall be eligible to earn under this Section 6 shall
be subject to review and adjustment by the Board (or a Committee of the Board)
from time-to-time consistent with past practice.”

 

2. No other Amendment. Except as otherwise modified by this Amendment, all other
terms and conditions of the Employment Agreement shall not be modified or
amended and shall remain in full force and effect.

 

3. Miscellaneous.

 

  (a) Entire Agreement. This Amendment, together with the Employment Agreement,
contains the entire agreement of the parties relating to the subject matter
hereof and thereof, and it replaces and supersedes any prior agreements between
the parties relating to said subject matter.

 

  (b) Waiver and Amendment. No provision of this Amendment may be waived except
by a written agreement signed by the waiving party. The waiver of any term or
condition of this Amendment shall not be deemed to constitute the waiver of any
other term or condition. This Amendment may be amended only by a written
agreement signed by each of the parties hereto.

 

  (c) Captions. Captions have been inserted solely for the convenience of
reference and in no way define, limit or describe the scope or substance of any
provisions of this Amendment.

 

  (d) Governing Law. This Amendment shall be governed by the laws of the State
of Alabama.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

Attest:

 

MEDPARTNERS, INC.

         

By:          /s/ Sara J. Finley                                       
           

Name:     Sara J. Finley                                       
                 

Title:      Senior VP                                        
                       

 

By:

 

/s/ E. Mac Crawford                                          

E. Mac Crawford

Chairman of the Board

 

       

/s/ Edward L. Hardin, Jr.                                  

Edward L. Hardin, Jr.